My dissent from the decision about to be made rests upon remarks, recited in the mandate of commitment, made by the appellant when, at the close of all the evidence and in support of a renewal of his prior motion requesting the Trial Justice to disqualify himself, the appellant charged the Trial Justice with misconduct, not in connection with the case then on trial
but in a different case tried "several months" previously, the title of which he did not recall. As I view the record in the present proceeding it appears that the appellant, in the presence of the court, made insolent statements which were irrelevant to the issues then being tried and which tended to cast doubt upon the integrity and fairness of the Trial Justice. Those statements were of such a character as to dictate the inference of an intent by the appellant to impair the respect due to the authority of the court.
LOUGHRAN, RIPPEY and DESMOND, JJ., concur with LEHMAN, Ch. J.; LEWIS, J., dissents, in opinion in which CONWAY, J., concurs.
Orders reversed, etc. *Page 125